                                   UNITED STATES DISTRICT COURT
1
                                            DISTRICT OF NEVADA
2

3    FEDERAL TRADE COMMISSION,                             )
4
                                                           )
                            Plaintiff,                     )        Case No.: 2:16-cv-02022-GMN-VCF
5           vs.                                            )
                                                           )                       ORDER
6    OMICS GROUP INC., et al.,                             )
                                                           )
7
                            Defendants.                    )
8                                                          )

9           Pending before the Court is the Motion for Summary Judgment, (ECF No. 86), filed by
10   Plaintiff Federal Trade Commission (“the FTC”). Defendants OMICS Group Inc. (“OMICS”),
11   iMedPub LLC (“iMedPub”), Conference Series LLC (“Conference Series”), and Srinubabu
12   Gedela (“Gedela”) (collectively “Defendants”) filed a Response, (ECF No. 110), and the FTC
13   filed a Reply, (ECF No. 115). Also, before the Court is the Motion for Summary Judgment,
14   (ECF No. 89), filed by Defendants. The FTC filed a Response, (ECF No. 97),1 and Defendants
15   filed a Reply, (ECF No. 107). For the reasons discussed herein, the FTC’s Motion for
16   Summary Judgment is GRANTED, and Defendants’ Motion for Summary Judgment is
17   DENIED.
18   I.     BACKGROUND
19          A. Overview
20          The FTC brings this action pursuant to Section 5(a) of the FTC Act, 15 U.S.C. § 45(a),
21   alleging that Defendants engaged in unfair and deceptive practices with respect to the
22   publication of online academic journals and organization of scientific conferences. (See
23   Compl., ECF No. 1). Defendants claim to operate hundreds of online academic journals on a
24
     1
      The FTC additionally filed a Motion to Strike portions of the Declaration of Kishore Vattikoti submitted in
25   support of Defendants’ Motion for Summary Judgment. (ECF No. 96). The Court addresses this Motion in the
     Discussion section below.


                                                     Page 1 of 40
1    wide variety of topics, including medicine, chemistry, nursing, engineering, and genetics. (Id. ¶
2    20); (Gedela Decl. ¶¶ 14–15, Ex. 1 to Defs.’ MSJ, ECF No. 89-1). In order to persuade
3    consumers to submit articles for publication, the FTC alleges that Defendants make numerous
4    misrepresentations regarding the nature and reputation of their journals. (Compl. ¶¶ 11, 12).
5    The FTC also alleges that Defendants fail to disclose the significant fees associated with their
6    publishing services. (Id. ¶ 13). Finally, the FTC alleges that Defendants make numerous
7    misrepresentations in connection with the marketing of their scientific conferences. (Id. ¶ 14).
8            The FTC asserts that Defendants OMICS, iMedPub, and Conference Series (collectively
9    “Corporate Defendants”) have operated as a common enterprise in violating Section 5(a) and
10   therefore are jointly and severally liable. (Id. ¶ 10). The FTC further asserts that Gedela has
11   “formulated, directed, controlled, had the authority to control, or participated in the acts and
12   practices of the Corporate Defendants that constitute the common enterprise.” (Id.). Based on
13   these allegations, the FTC initiated this action against Defendants on August 25, 2016. On
14   September 29, 2017, the Court granted the FTC’s request for a preliminary injunction,
15   requiring Defendants to preserve records, provide financial accounting to the FTC, and refrain
16   from engaging in deceptive practices. (Prelim. Inj. Order, ECF No. 46). The parties now
17   submit their respective motions for summary judgment on the FTC’s unfair and deceptive
18   practices claim.
19           B. Background on Academic Publishing2
20               1) Traditional Model vs. Open Access
21           Academic or scholarly journals are peer-reviewed publications that focus on a particular
22   academic or scientific discipline. (See SJX18 Backus Decl. ¶ 5, Ex. 18 to FTC’s MSJ, ECF No.
23   2
       Defendants oppose the facts incorporated in this order predominantly through arguments of counsel.
     “[A]rguments of counsel are not evidence and do not create issues of material fact capable of defeating an
24   otherwise valid motion for summary judgment.” Barcamerica Int'l USA Trust v. Tyfield Importers, Inc.,289 F.3d
     589, 593 n. 4 (9th Cir.2002). Defendants also oppose the facts through inadmissible external hyperlinks that lack
25   a foundation in evidence and fail to articulate specific factual assertions. Fed. R. Evid. 901(a); Local Rule 56-1.
     Accordingly, unless otherwise indicated, the facts in the background sections are predominantly uncontroverted.


                                                       Page 2 of 40
1    86-18).3 These publications are comprised of articles, which typically take the form of
2    “original research, review articles, commentaries, or clinical case studies.” (Id.).
3            Under the traditional model, publishers charge libraries and individuals “user
4    subscription fees” to gain access to the published material. (Id. ¶ 6). The articles remain
5    accessible to the extent users remain subscribed to the journal. (See id.). In contrast, under the
6    newer “open access” model, journals make their content available to the public at no cost,
7    subsidizing their operations primarily through author-funded publication fees. (Id. ¶ 7); (Gedela
8    Decl. ¶ 9, Ex. 1 to Defs.’ MSJ). By removing price and permission barriers, this model
9    increases access to a broader community. (SJX18 Backus Decl. ¶ 9); (Gedela Decl. ¶ 10).
10               2) Peer Review
11           “Peer-review” is the process of subjecting an author’s scholarly work, research, or ideas
12   to the scrutiny of qualified experts in the same field prior to publishing in a journal. (SJX18
13   Backus Decl. ¶ 12). When an author submits their work for publication, the journal makes an
14   initial determination regarding whether to accept the article for peer review or reject it outright.
15   (Id.). If accepted, authors are expected to respond to peer reviewer commentary, implement
16   recommendations, and, if necessary, justify the rejection of any proposed revisions. (See id. ¶¶
17   14–15). The peer-review process typically takes several months. (Id.). Prior to publishing,
18   authors are usually required to sign a publication agreement that gives the journal the right to
19   publish the submitted article. (Id. ¶ 14).
20               3) Impact Factors
21           In the academic publishing industry, a journal’s “impact factor” is often used as an
22   objective measure of the prestige or relative importance of a journal in its field. (Id. ¶ 15).
23   “Impact factor” typically measures the average number of scholarly citations that articles
24   3
       The exhibits titled “SJX” can be found attached to the FTC’s Motion for Summary Judgment, (ECF No. 86).
     The exhibits titled “PX” can be found attached to the FTC’s Motion for Preliminary Injunction, (ECF No. 9).
25   For the remainder of this Order, the Court will refer to these exhibits only by their respective “SJX” and “PX”
     numbers.


                                                      Page 3 of 40
1    receive in a published journal. (See id. ¶ 16). A higher impact factor indicates a more reputable
2    journal. (Id. ¶ 15). Amongst those in the industry, the term is specifically understood to mean
3    the proprietary citation measure calculated and published by Thomson Reuters in its Journal
4    Citation Reports. (Id. ¶ 16).4 A journal must be indexed by Thomson Reuters in either its
5    Science Citation Index Expanded or its Social Sciences Citation Index to receive an impact
6    factor. (Id.).
7                4) Indexing
8            Aside from impact factors, “indexing” also serves as an indicator of a journal’s
9    reputation. (Id. ¶¶ 17–22). The United States National Library of Medicine (“NLM”) produces
10   and manages three freely accessible bibliographical resources: PubMed, Medline, and PubMed
11   Central. (SJX11 Admissions Nos. 42, 43). Journals must apply for inclusion in Medline and
12   PubMed Central, upon which time an NIH-chartered advisory committee reviews the
13   submission. (See id.). Due to the selective nature of these indexes, a journal’s inclusion is
14   considered indicative of a journal’s quality. (See id.).
15           C. Gedela and the Corporate Defendants
16               1) Corporate Structure
17           Defendants OMICS, iMedPub, and Conference Series are corporate entities registered in
18   the United States with a principle place of business located in Hyderabad, India. (SJX02
19   Answer ¶¶ 6–8); (Gedela Decl. ¶ 6).5 Each entity shares the same principal address at SEZ
20   Unit, Building No. 20, 9th Floor, APIIC Layout, HITEC City, Hyderabad, AP 500081. (Id.).
21   Furthermore, each entity at various points has utilized common addresses for their United
22   States locations and business registrations. (Id.); (See, e.g., PX12 Att. D at 116, Att. I at 257,
23
     4
       Thomson Reuters has been succeeded by Clarivate Analytics. (SJX11 Request for Admissions No. 35)
24   5
       Gedela filed dissolution papers in each of these entities in June/July of 2017. (SJX 17 Dissolution Papers Att.
     B). To the extent these entities are dissolved, the Court will continue to refer to them in present tense in the
25   interest of clarity. Defendants do not argue that dissolution bars liability nor does the Court find any basis to so
     conclude. See N.R.S. § 78.585; Del. Code tit. 6 § 18-804.


                                                        Page 4 of 40
1    Att. K at 367, Att. L at 667, Att. M at 945); (SJX26 Att. J at 284, 290, 296, 299, Att. K at 323,
2    Att. L at 328, Att. M at 338); (Internet Archives at 10, 17, 96, ECF No. 84).6 In general, these
3    entities operate as a group with comingled assets. (See generally FTC’s MSJ 6:10–7:27, ECF
4    No. 86).
5            Gedela is the sole owner and founding director of the three Corporate Defendants.
6    (SJX02 Answer ¶ 9); (SJX03 OMICS Int. Resp. 2); (SJX04 iMedPub Int. Resp. 2); (SJX05
7    Conference Series Int. Resp. 2); (Defs.’ MSJ 5:3–4, ECF No. 89). Gedela first began using the
8    fictitious business name “OMICS Publishing Group” for his publishing and conference services
9    in 2009. (SJX23 Gedela Dep. 23:1–18, 30:1–25); (Defs.’ MSJ 5:3–11). Until at least 2015,
10   Gedela held revenue from the Corporate Defendants in a Citibank account set up in Palo Alto
11   for OMICS Publishing Group. (See SJX23 Gedela Dep. 27:1–30:25). As founding director,
12   Gedela has authority and control over Defendants’ conference and publishing practices. (SJX10
13   Admission Nos. 1–4, 20); (See FTC’s MSJ 4:26–5:22). Furthermore, Gedela has signatory
14   authority over OMICS and iMedPub’s financial accounts. (SJX02 Answer ¶ 9); (SJX10
15   Admission No. 22). Gedela operates as the main contact for the Corporate Defendants’
16   servicers, including their payment processor. (PX12 Att. P at 1007; Att. O at 997, 999; Att. D at
17   109).
18               2) Defendants’ Peer Review Practices
19           Defendants advertise throughout their websites and email solicitations that they strictly
20   adhere to standard peer-review practices. (See SJX11 Admission No. 60); (SJX12 Admission
21   Nos. 61–64); (SJX13 at 6–14); (SJX 15 at 4–8, 11–14); (See SJX1 Solicitation Email at 8);
22   (SJX26 Att. Q at 576, 585, 588, 630, 698); (See PX12 Att. L at 657). For example, in 2014,
23
     6
      The FTC moves for judicial notice of archived web pages pursuant to Federal Rule of Evidence 201. (Mot. for
24   Judicial Notice, ECF No. 84). Defendants did not file an objection. Accordingly, the FTC’s request for judicial
     notice is granted. See Local Rule 7-2; Pond Guy, Inc. v. Aquascape Designs, Inc., No. 13-13229, 2014 WL
25   2863871, at *4 (E.D. Mich. June 24, 2014) (“As a resource the accuracy of which cannot reasonably be
     questioned, the Internet Archive has been found to be an acceptable source for the taking of judicial notice.”).


                                                      Page 5 of 40
1    Defendants published web pages stating that OMICS had 25,000 experts serving as editorial
2    board members and reviewers, and that “[a]ll articles submitted for publication are subjected to
3    a blind peer review.” (SJX15 ¶¶ 182–186). Over the years, this number has grown to over
4    50,000 purported experts serving as board members and reviewers for over 700+ “leading-edge
5    peer reviewed” journals. (SJX26 Att. Q at 576, 586); (Gedela Decl. ¶¶ 14–15, Ex. 1 to Defs.’
6    MSJ). Consistently, Defendants have represented their peer review policies as “highly
7    appreciated, accepted and adaptable” to the criteria set forth by agencies such as PubMed.
8    (PX12 Att. L at 773).
9              In contradiction to these assertions, however, the FTC submits evidence indicating that
10   Defendants’ peer review practices are a “sham.” (FTC’s MSJ 24:4–5). For example, in certain
11   instances, consumers who submitted articles were approved for publication within just several
12   days of submission. (SJX 26 Att. A at 20, 53, 69, 84, 86, 114). In others, consumers reported
13   receiving no comments or proposed revisions from peer reviewers. (See id. at 37, 53, 73, 93,
14   114, 124). The consumers who did receive feedback from reviewers have noted that it was not
15   substantive. (Id. at 53); (PX09 Hoevet Decl. ¶ 4); (PX10 Davidson Decl. ¶¶ 6, 10).
16             In 2012, John Bohannon—a scientist and writer for Science magazine—submitted two
17   articles to Defendants’ journals with intentionally “egregious” scientific flaws. (PX14
18   Bohannon Decl. ¶ 3).7 Defendants’ journals accepted the flawed papers without any
19   substantive comments or review. (See id. ¶¶ 5, 7). Similarly, in 2016, a journalist for the
20   Ottawa Citizen submitted an “unintelligible” article containing ungrammatical sentences and
21   invented words. (SJX01 Spears Decl. ¶ 2). Defendants’ journal published the article without
22   any edits and without contacting the author prior to publication. (Id. ¶ 3). After reviewing these
23   cases, the FTC’s expert Joyce Backus concluded that the papers were not subjected to peer
24

25
     7
         PX14 can be found attached to the FTC’s Reply to their Motion for Preliminary Injunction, (ECF No. 12).


                                                        Page 6 of 40
1    review “as that term is understood in the academic publishing industry.” (SJX18 Backus Decl.
2    ¶¶ 29, 31).
3           In addition to consumer commentary, the FTC also submits statements from multiple of
4    Defendants’ journal editors. (FTC’s MSJ 25:15–25). In these statements, the editors indicate
5    that they never received any manuscripts to review. (PX01 Woods Decl. ¶¶ 3–4, 9); (PX03
6    Everett Decl. ¶¶ 3–4). Based on documents received through discovery, the FTC asserts that
7    out of 69,000 published articles, only 49% indicate that some form of review was conducted.
8    (See FTC’s MSJ 26:8–14).
9               3) Defendants’ Expert Reviewers
10          Defendants advertise that their publications are reviewed and edited by as many as
11   50,000 experts. (SJX26 Att. Q at 576, 586); (Gedela Decl. ¶¶ 14–15, Ex. 1 to Defs.’ MSJ).8 In
12   support of this claim, Defendants’ websites include hundreds of names, pictures, and
13   biographies of scientists and researchers allegedly serving on editorial boards. (PX12 Att. L at
14   669–82, 734–37, 808–815). Upon the FTC contacting several listed editors, however, many
15   indicated that they had never agreed to be affiliated with OMICS. (PX02 Grace Decl. ¶¶ 4–7);
16   (PX08 Howland Decl. ¶ 7); (PX11 Rusu Decl. ¶ 11). Furthermore, in some instances,
17   Defendants continued to use the researchers’ names even after they requested removal. (PX08
18   Howland Decl. ¶ 7); (PX11 Rusu Decl. ¶ 11); (SJX26 Att. A at 35, 63). More generally, the
19   FTC notes that Defendants have only been able to produce a list of 14,598 unique editors and
20   evidence of an agreement to serve as an editor for only 380 individuals. (SJX24 Wilson Decl. ¶
21   3); (SJX26 Freeman Decl. ¶ 15).
22              4) Defendants’ Use of Impact Factors
23          Defendants advertise throughout their websites and solicitation emails that their
24   publications have high “impact factors.” (SJX26 Att. Q at 741–768); (PX12 Att. L 657, 691,
25   8
      This number has increased each year, beginning with an advertised 20,000 expert editors in 2012. (SJX15
     Admission No. 180).


                                                     Page 7 of 40
1    762, 766, 768–769, 881–935); (SJX15 Admissions Nos. 196, 197). These advertisements
2    include express representations, such as “OMICS International journals are among the top high
3    impact factor academic journals which are publishing scholarly articles constantly.” (SJX26
4    Att. Q. 820). Defendants admit that their journals do not have Thomson Reuters impact factors.
5    (SJX04 iMedPub Int. Resp. 8); (SJX07 OMICS Int. Resp. 15). Rather, Defendants’ impact
6    factors are self-calculated ratios based on the number of citations found through a Google
7    Scholar search. (See PX12 Att. L at 770); (SJX14 Admission No. 103); (SJX26 Att. P at 467,
8    763).
9            Defendants’ websites contain inconsistent descriptions of how their impact factors are
10   calculated. In some places, the impact factors are described as based on Journal Citation
11   Reports, which is consistent with the Thomson Reuters Impact Factor. (SJX15 Admissions
12   198-211). In other places, Defendants describe them as an “unofficial impact factor” based on
13   Google Scholar Citations. (See, e.g., SJX14 Admission No. 103); (Internet Archives at 93, ECF
14   No. 84). Although Defendants provide their alternate definition in disclosures, such
15   explanations often appear buried underneath their journal marketing. (See PX12 Att. L at 881–
16   931); (SJX26 Att. P at 450–467). In some instances, Defendants’ websites make the general
17   claim that their journals have “high impact factors” without any qualification. (See PX12 Att. L
18   at 657, 762); (SJX26 Att. Q at 820). Similarly, Defendants have sent solicitation emails
19   referring to their journals’ impact factors without qualification. (See SJX27 Email at 3).
20              5) Defendants’ Indexing Representations
21           Defendants represent that their publications are indexed in reputable indexing services.
22   (See PX12 Att. L at 643, 657, 694). For example, Defendants repeatedly indicate that their
23   journals are indexed in Medline and PubMed Central. (PX10 Att. D at 16); (SJX26 Att. Q at
24   589, 820, 916, 923). At various points, Defendants have even utilized PubMed and Medline’s
25   logos on their websites. (Internet Archives at 8, 11, 14, 17, 20, 24).


                                                 Page 8 of 40
1           Despite these representations, Defendants admit that none of their journals are indexed
2    in PubMed Central or Medline. (See SJX07 Admission Nos. 13, 14); (SJX08 Admission Nos.
3    13, 14). Instead, Defendants claim that more than 900 well-respected scientists have
4    recommended OMICS’ journals to be published in PubMed central. (Gedela Decl. ¶ 17, Ex. 1
5    to Defs.’ MSJ). Nonetheless, NLM has explicitly refused to index Defendants’ publications
6    due to questionable publishing practices and requested that Defendants cease indicating any
7    affiliation. (SJX18 ¶¶ 32–36, Att. B at 25, Att. C at 28, Att. D at 31, Att. E at 33–34). Despite
8    NLM’s requests, Defendants have continued to indicate their journals’ inclusion in Medline and
9    PubMed Central. (See PX10 Att. D at 16); (SJX26 Att. Q at 589).
10             6) Defendants’ Publishing Fees
11          Defendants frequently send out solicitation emails inviting individuals to submit articles
12   to Defendants’ online publications. (See PX04 Att. A at 6); (PX09 Att. A at 4); (PX10 Att. D at
13   16, Att. G at 37); (PX11 Att. D at 11). In numerous instances, these email solicitations contain
14   no mention of any fees associated with Defendants’ publication service. (Id.). Defendants have
15   continued this practice even after the Court’s entry of its preliminary injunction. (See SJX01 at
16   6); (SJX26 Att. A at 65); (SJX27 Att. A at 3–7). Defendants’ solicitation emails invite
17   consumers to submit articles for publication by responding directly to the email. (Id.).
18   Additionally, Defendants solicit article submissions through their online portals. (See SJX15 at
19   25–26). In many instances, Defendants’ article homepages do not contain clear reference to
20   fees associated with submitting articles. (See, e.g., PX12 Att. L at 652–654, 734–738); (SJX26
21   Att. Q at 631–640). In other instances, Defendants’ fee disclosures are contained on secondary
22   webpages but lack specificity. (PX12 Att. K at 375–381). Notably, consumers going to a
23   journal’s homepage can submit a manuscript without ever seeing any fee disclosures. (See, e.g.
24   PX12 Att. K at 340–341).
25



                                                Page 9 of 40
1           Some consumers only learn of Defendants’ fees after Defendants have accepted their
2    articles for publication. (See, e.g., PX04 ¶ 5); (SJX26 Att. A at 20, 26, 33, 45, 59).
3    Furthermore, when consumers contest Defendants’ publication fees and ask their articles to be
4    withdrawn, Defendants have ignored the requests and continued demanding payment. (See,
5    e.g., PX04 ¶¶ 6–8); (PX06 ¶¶ 6, 8); (PX07 ¶¶ 5, 8). In some instances, Defendants only
6    removed the articles after the threat of legal action. (See, e.g., PX07 ¶¶ 9–10). In addition to
7    economic harm, this conduct prevents authors from submitting their work to other journals.
8    (See SJX18 Backus Decl. ¶ 11). The Court notes, however, that at least one consumer has
9    found the publication fees to be clearly disclosed. (See Orser Decl. ¶ 14, Ex. B to Defs.’ Resp.,
10   ECF No. 110-4).
11             7) Defendants’ Conference Practices
12          In addition to online publishing, Defendants also organize conferences on various
13   scientific topics. (See SJX16 Gedela Decl. ¶¶ 6, 8); (SJX26 Att. B at 170, 185, 188).
14   Defendants note that they have received “appreciation and invitation letters for hosting [their]
15   conferences in many major cities.” (Defs.’ MSJ 8:15–16); (Letters, Ex. 3 to Defs.’ MTD, ECF
16   No. 31). Many of these conferences occur in the United States. (SJX26 ¶¶ 10–14).
17          In order to attract consumers, Defendants advertise the attendance and participation of
18   prominent academics and researchers. (See PX05 ¶¶ 3,5); (PX12 Att. U at 1045); (SJX26 Att.
19   A at 22, 56, 170). The FTC has provided evidence, however, that Defendants advertise the
20   attendance and participation of these individuals without their permission or actual affiliation.
21   (See PX05 ¶¶ 3,5); (PX12 Att. U at 1045). In numerous instances, individuals have requested
22   unsuccessfully to have their names removed from Defendants’ conference advertising
23   materials. (See, e.g., PX03 ¶¶ 6–12); (SJX26 Att. N at 370). In some instances, Defendants did
24   not remove an individuals’ name until the threat of legal action. (See, e.g., PX05 ¶ 7).
25   According to the FTC’s sampling of 100 conferences, approximately 60% advertised


                                                Page 10 of 40
1    organizers or participants who had not agreed to serve in such capacity. (SJX25 McAlvanah
2    Decl. ¶ 7).
3    II.    LEGAL STANDARD
4           The Federal Rules of Civil Procedure provide for summary adjudication when the
5    pleadings, depositions, answers to interrogatories, and admissions on file, together with the
6    affidavits, if any, show that “there is no genuine dispute as to any material fact and the movant
7    is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). Material facts are those that
8    may affect the outcome of the case. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248
9    (1986). A dispute as to a material fact is genuine if there is sufficient evidence for a reasonable
10   jury to return a verdict for the nonmoving party. See id. “Summary judgment is inappropriate if
11   reasonable jurors, drawing all inferences in favor of the nonmoving party, could return a verdict
12   in the nonmoving party’s favor.” Diaz v. Eagle Produce Ltd. P’ship, 521 F.3d 1201, 1207 (9th
13   Cir. 2008) (citing United States v. Shumway, 199 F.3d 1093, 1103–04 (9th Cir. 1999)). A
14   principal purpose of summary judgment is “to isolate and dispose of factually unsupported
15   claims.” Celotex Corp. v. Catrett, 477 U.S. 317, 323–24 (1986).
16          In determining summary judgment, a court applies a burden-shifting analysis. “When
17   the party moving for summary judgment would bear the burden of proof at trial, it must come
18   forward with evidence which would entitle it to a directed verdict if the evidence went
19   uncontroverted at trial. In such a case, the moving party has the initial burden of establishing
20   the absence of a genuine issue of fact on each issue material to its case.” C.A.R. Transp.
21   Brokerage Co. v. Darden Rests., Inc., 213 F.3d 474, 480 (9th Cir. 2000) (citations omitted). In
22   contrast, when the nonmoving party bears the burden of proving the claim or defense, the
23   moving party can meet its burden in two ways: (1) by presenting evidence to negate an
24   essential element of the nonmoving party’s case; or (2) by demonstrating that the nonmoving
25   party failed to make a showing sufficient to establish an element essential to that party’s case


                                                Page 11 of 40
1    on which that party will bear the burden of proof at trial. See Celotex Corp., 477 U.S. at 323–
2    24. If the moving party fails to meet its initial burden, summary judgment must be denied and
3    the court need not consider the nonmoving party’s evidence. See Adickes v. S.H. Kress & Co.,
4    398 U.S. 144, 159–60 (1970).
5           If the moving party satisfies its initial burden, the burden then shifts to the opposing
6    party to establish that a genuine issue of material fact exists. See Matsushita Elec. Indus. Co. v.
7    Zenith Radio Corp., 475 U.S. 574, 586 (1986). To establish the existence of a factual dispute,
8    the opposing party need not establish a material issue of fact conclusively in its favor. It is
9    sufficient that “the claimed factual dispute be shown to require a jury or judge to resolve the
10   parties’ differing versions of the truth at trial.” T.W. Elec. Serv., Inc. v. Pac. Elec. Contractors
11   Ass’n, 809 F.2d 626, 631 (9th Cir. 1987). In other words, the nonmoving party cannot avoid
12   summary judgment by relying solely on conclusory allegations that are unsupported by factual
13   data. See Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989). Instead, the opposition must go
14   beyond the assertions and allegations of the pleadings and set forth specific facts by producing
15   competent evidence that shows a genuine issue for trial. See Celotex Corp., 477 U.S. at 324.
16          At summary judgment, a court’s function is not to weigh the evidence and determine the
17   truth but to determine whether there is a genuine issue for trial. See Anderson, 477 U.S. at 249.
18   The evidence of the nonmovant is “to be believed, and all justifiable inferences are to be drawn
19   in his favor.” Id. at 255. But if the evidence of the nonmoving party is merely colorable or is
20   not significantly probative, summary judgment may be granted. See id. at 249–50.
21   III.   DISCUSSION
22          A. FTC’s Motion to Strike Declaration
23          The FTC moves to strike the declaration of Defendants’ Indian counsel, Kishore
24   Vattikoti (“Vattikoti”), which is attached to Defendants’ Motion for Summary Judgment. (FTC
25   Mot. to Strike 1:22–24, ECF No. 96). In the declaration, Koshore Vattikoti makes numerous


                                                 Page 12 of 40
1    broad assertions regarding the validity of Defendants’ conference and publishing practices.
2    (Vattikoti Decl. ¶¶ 6–9, Ex. 3 to Defs.’ MSJ, ECF No. 89-3). Additionally, Vattikoti testifies
3    that “all consumer complaints [against Defendants] have been resolved.” (Id. ¶ 10). Attached
4    to the declaration is what appears to be a summary exhibit of consumer complaints. (Id. at Ex.
5    C). The summary exhibit contains notations regarding the manner in which Defendants
6    purportedly resolved the complaints. (Id.).
7             The FTC asserts that this declaration violates Federal Rule of Civil Procedure (“FRCP”)
8    56(c)(4) because it fails to include “specific facts” of which the declarant has personal
9    knowledge. (FTC Mot. to Strike 2:7–9). Specifically, the FTC notes that Gedela has previously
10   testified that Vattikoti’s responsibilities are limited to helping Defendants with this specific
11   action, and he is not involved in the business. (Id. 2:24–3:4). In response, Defendants claim
12   that Vattikoti has sufficient personal knowledge as Defendants’ legal counsel and through
13   assisting in Defendants’ prior transactional and marketing matters. (See Defs.’ Resp. 2:25–
14   3:15).
15            FRCP 56(c)(4) states that an affidavit or declaration used to support or oppose a motion
16   must be made on personal knowledge, set out facts that would be admissible in evidence, and
17   show that the affiant or declarant is competent to testify on the matters stated. Fed. R. Civ. P.
18   56(c)(4). Here, Defendants fail to articulate how Vattikoti’s role as Defendants’ legal counsel
19   gives him personal knowledge of whether 74 specific consumer complaints have been resolved.
20   Defendants also fail to identify the source of the notations on Vattikoti’s summary exhibit, thus
21   giving no basis to the evidence he is relying upon. The Court therefore strikes these portions as
22   violating Rule 56.9 With respect to the remaining portions, the Court finds Defendants have
23   sufficiently demonstrated Vattikoti’s personal knowledge and therefore will not strike them.
24   Nonetheless, the Court notes that these vague and conclusory assertions do not raise a genuine
25   9
       The Court notes that even to the extent Defendants had demonstrated personal knowledge, whether consumer
     complaints have at some point been resolved is immaterial to the underlying action.


                                                   Page 13 of 40
1    issue of material fact. See Casey v. Lewis, 4 F.3d 1516, 1527 (9th Cir. 1993); F.T.C. v. Publ'g
2    Clearing House, Inc., 104 F.3d 1168, 1171 (9th Cir. 1997).
3           B. Violations of Section 5 of the FTC Act
4           The FTC asserts that Defendants engaged in deceptive practices in violation of Section 5
5    by: (1) misrepresenting the nature of their academic journals; (2) misrepresenting their
6    scientific conferences; and (3) failing to adequately disclose that consumers must pay
7    publishing fees. (See FTC’s MSJ 32:2–6). The Court addresses each contention below.
8              1) Deceptive Practices Legal Standard
9           Section 5 of the FTC Act prohibits “unfair or deceptive practices in or affecting
10   commerce.” 15 U.S.C. § 45. An act or practice is deceptive under Section 5 if it involves a
11   material misrepresentation or omission that is likely to mislead consumers acting reasonably
12   under the circumstances. FTC v. Stefanchik, 559 F.3d 924, 928 (9th Cir. 2009). A
13   misrepresentation is material if it involves facts that a reasonable person would consider
14   important in choosing a course of action. See FTC v. Cyberspace.com LLC, 453 F.3d 1196,
15   1201 (9th Cir. 2006). Express claims are presumed material, so consumers are not required to
16   question their veracity to be deemed reasonable. See Pantron I, 33 F.3d 1088, 1095–96 (9th
17   Cir. 1994). Furthermore, the FTC need not prove reliance by each consumer misled by
18   Defendants. See FTC v. SlimAmerica, Inc., 77 F. Supp. 2d 1263, 1275 (S.D. Fla. 1999); FTC v.
19   Figgie Int’l, Inc., 994 F.2d 595, 605 (9th Cir. 1993).
20          In considering whether a claim is deceptive, the Court must consider the “net
21   impression” created by the representation, even when the solicitation contains some truthful
22   disclosures. See Cyberspace, 453 F.3d at 1200. The FTC need not prove that Defendants’
23   misrepresentations were made with an intent to defraud or deceive or in bad faith. See, e.g.,
24   Removatron Int’l Corp. v. FTC, 884 F.2d 1489, 1495 (1st Cir. 1989); FTC v. World Travel
25   Vacation Brokers, 861 F.2d 1020, 1029 (7th Cir. 1988). A representation is also deceptive if


                                                Page 14 of 40
1    the maker of the representation lacks a reasonable basis for the claim. See FTC v. Direct Mktg.
2    Concepts, Inc., 624 F.3d 1, 8 (1st Cir. 2010). Where the maker lacks adequate substantiation
3    evidence, they necessarily lack any reasonable basis for the claims. Id. Furthermore, any
4    disclaimers must be prominent and unambiguous to change the apparent meaning and leave an
5    accurate impression. See Kraft, Inc. v. FTC, 970 F.2d 311, 325 (7th Cir. 1992). The FTC Act is
6    violated if a seller “induces the first contact through deception, even if the buyer later becomes
7    fully informed before entering the contract.” Resort Car Rental Sys., Inc. v. FTC, 518 F.2d 962,
8    964 (9th Cir. 1975).
9              2) Misrepresentations Regarding Journal Publishing
10          The FTC moves for summary judgment on the basis that no genuine dispute exists as to
11   Defendants’ deceptive journal publishing practices. (FTC’s MSJ 43:7–44:10). The Court
12   agrees. In their websites and email solicitations, Defendants represent that their journals follow
13   standard peer review processes in the academic journal industry. (See SJX11 Admission No.
14   60); (SJX12 Admission Nos. 61–64); (SJX13 at 6–14); (SJX 15 at 4–8, 11–14); (See SJX1
15   Solicitation Email at 8); (SJX26 Att. Q at 576, 585, 588, 630, 698); (See PX12 Att. L at 657).
16   Under standard industry practice, however, the peer review process takes several weeks/months
17   and involves multiple rounds of substantive feedback from experts in that field. (SJX18 Backus
18   Decl. ¶¶ 14–15). In this case, the FTC has submitted uncontroverted evidence showing that
19   Defendants’ peer review practices often took a matter of days and contained no comments or
20   substantive feedback. (See SJX 26 Att. A at 20, 53, 69, 84, 86, 114). Although Defendants
21   challenge the length of time required for peer review, Defendants fail to provide any evidence
22   to support such a short review time. Furthermore, the FTC has submitted uncontroverted
23   statements from purported “editors” indicating that they never even received manuscripts to
24   review or else even agreed to be listed as an editor. (See PX02 Grace Decl. ¶¶ 4–7); (PX08
25   Howland Decl. ¶ 7); (PX11 Rusu Decl. ¶ 11).


                                                Page 15 of 40
1          Defendants also expressly represent that their publications have high impact factors.
2    (SJX26 Att. Q at 741–768); (PX12 Att. L 657, 691, 762, 766, 768–769, 881–935); (SJX15
3    Admissions Nos. 196, 197). The term impact factor is understood in the community to mean
4    the annual calculation released by Thomson Reuters. (SJX18 Backus Decl. ¶ 16). In contrast,
5    Defendants base their impact factor off a Google Scholar search. (See PX12 Att. L at 770);
6    (SJX14 Admission No. 103); (SJX26 Att. P at 467, 763). Despite this deviation, Defendants
7    repeatedly make misleading representations regarding their journals’ impact factors without
8    any qualification. (See SJX27 Email at 3); (See PX12 Att. L at 657, 762); (SJX26 Att. Q at
9    820). Furthermore, even when Defendants do provide a qualification, such statements are not
10   prominently displayed. The mere fact that Defendants have some form of disclaimer does not
11   alter the deceptive net impression. F.T.C. v. Johnson, 96 F. Supp. 3d 1110, 1146 (D. Nev.
12   2015); See Kraft, 970 F.2d at 325.
13         Defendants further represent that their publications are included in reputable indexing
14   services, such as Medline and PubMed Central. (See PX10 Att. D at 16); (SJX26 Att. Q at 589,
15   820, 916, 923). These representations are rendered false by Defendants’ own admissions. (See
16   SJX07 Admission Nos. 13, 14); (SJX08 Admission Nos. 13, 14). Moreover, NLM itself
17   refuses to index Defendants’ publications due to questionable publishing practices. (See SJX18
18   ¶¶ 32–36, Att. B at 25, Att. C at 28, Att. D at 31, Att. E at 33–34). Despite NLM’s requests to
19   disassociate with Defendants, Defendants continue to misrepresent their inclusion in Medline
20   and PubMed Central. (See PX10 Att. D at 16); (SJX26 Att. Q at 589). The uncontroverted
21   evidence in the record therefore demonstrates that Defendants have made numerous express
22   and material misrepresentations regarding their journal publishing practices. As Defendants
23   have failed to raise any genuine issues of material fact, the Court grants the FTC summary
24   judgment on this count.
25



                                              Page 16 of 40
1              3) Misrepresentations Regarding Scientific Conferences
2           The FTC moves for summary judgment on the basis that no genuine dispute exists as to
3    Defendants’ deceptive conference practices. (FTC’s MSJ 44:11–45:3). The FTC is correct.
4    Here, the uncontroverted evidence produced by the FTC demonstrates that Defendants engaged
5    in material misrepresentations regarding their conferences. Notably, the FTC has submitted
6    evidence showing that Defendants advertise the attendance and participation of prominent
7    academics and researchers without their permission or actual affiliation. (See PX05 ¶¶ 3,5;
8    PX12 Att. U at 1045); (SJX26 Att. A at 22, 56, 170). In fact, based on a sampling of 100
9    conferences, approximately 60% advertised organizers or participants who had not agreed to
10   serve in such capacity. (SJX25 McAlvanah Decl. ¶ 7). Had consumers known of Defendants’
11   misrepresentations, it is likely they would not have agreed to attend, participate in, or be
12   affiliated with Defendants’ conferences. The fact that some cities may have sent Defendants
13   generic appreciation or invitation letters does not negate Defendants’ underlying deception. See
14   Stefanchik, 559 F.3d at 928. Accordingly, as Defendants have failed to raise any genuine issues
15   of material fact, the Court grants the FTC summary judgment on this count.
16             4) Misrepresentations Regarding Publishing Fees
17          The FTC moves for summary judgment on the basis that no genuine dispute exists as to
18   Defendants’ failure to adequately disclose publishing fees. (FTC’s MSJ 45:4–46:4). The Court
19   again agrees. As noted above, Defendants frequently send out solicitation emails inviting
20   individuals to submit articles to Defendants’ online publications. (See PX04 Att. A at 6); (PX09
21   Att. A at 4); (PX10 Att. D at 16, Att. G at 37); (PX11 Att. D at 11). In numerous instances,
22   these email solicitations contain no mention of any associated fees. (Id.). Despite these
23   omissions, Defendants invite consumers to submit articles for publication by responding
24   directly to the emails. (Id.). Industry practice is to clearly disclose the fees before authors
25   submit their articles. (See PX13 ¶¶ 4, 6). A consumer submitting an article through email could


                                                 Page 17 of 40
1    therefore reasonably and mistakenly assume that there is no charge for publishing in
2    Defendants’ journals. (See, e.g., PX04 ¶ 5).
3           Defendants also solicit article submissions through their online portals. (See SJX15 at
4    25–26). In many instances, however, Defendants’ article homepages do not contain clear
5    references to fees. (See, e.g., PX12 Att. L at 652–654, 734–738); (SJX26 Att. Q at 631–640).
6    In other instances, Defendants’ fee disclosures are contained on secondary webpages but are
7    difficult to find and lack specificity. (PX12 Att. K at 375–381). While Defendants assert that
8    fees are clearly disclosed on their general home page, multiple avenues exist to submit an
9    article without navigating through this page. Additionally, Defendants have provided no
10   evidence to support the assertion that reasonable consumers would check their home page for
11   specific fee disclosures, rather than the actual article submission pages. Indeed, Defendants’
12   Response to the FTC’s Motion for Summary Judgment merely asserts broad conclusions based
13   on inadmissible hyperlinks to Defendants’ purported websites. (See Defs.’ Resp. 32:1–33:17,
14   ECF No. 110). Regardless, the fact that some consumers may have seen Defendants’ fee
15   information prior to submitting an article does not negate the overall deceptive nature of
16   Defendants’ fee disclosures. See SlimAmerica, Inc., 77 F. Supp. 2d at 1275; Figgie Int’l, Inc.,
17   994 F.2d at 605. As Defendants have failed to raise any genuine issues of material fact, the
18   Court grants the FTC summary judgment on this count.
19             5) Defendants Engaged in a Common Enterprise
20          “[E]ntities constitute a common enterprise when they exhibit either vertical or horizontal
21   commonality—qualities that may be demonstrated by a showing of strongly interdependent
22   economic interests or the pooling of assets and revenues.” F.T.C. v. Network Servs. Depot, Inc.,
23   617 F.3d 1127, 1142–43 (9th Cir. 2010). In deciding whether a common enterprise exists,
24   courts may consider such factors as whether the companies were under common ownership and
25   control; whether they pooled resources and staff; whether they shared phone numbers,


                                               Page 18 of 40
1    employees, and email systems; and whether they jointly participated in a “common venture” in
2    which they benefited from a shared business scheme or referred customers to one another. Id. at
3    1243. Where the same individuals transact business through a “maze of interrelated
4    companies,” the whole enterprise may be held liable as a joint enterprise. FTC v. John Beck
5    Amazing Profits, LLC, 865 F. Supp. 2d 1052, 1082 (C.D. Cal. 2012).
6           Here, the undisputed evidence demonstrates that no real distinction exists between the
7    Corporate Defendants. Notably, each Corporate Defendant shares the same principal place of
8    business in India and has at various points utilized common addresses in the United States. (See
9    SJX02 Answer ¶¶ 6–8); (Gedela Decl. ¶ 6). Furthermore, Defendants do not dispute that
10   Gedela is the sole owner and founding director of the three Corporate Defendants and has
11   maintained control over their business practices and financial accounts. (SJX10 Admission
12   Nos. 1–4, 20); (SJX02 Answer ¶ 9); (SJX03 OMICS Int. Resp. 2); (SJX04 iMedPub Int. Resp.
13   2); (SJX05 Conference Series Int. Resp. 2); (Defs.’ MSJ 5:3–4, ECF No. 89). With respect to
14   pooled resources, the FTC has submitted undisputed evidence of Defendants’ comingled assets,
15   such as the bank account in Palo Alto. (See generally FTC’s MSJ 6:10–7:27). Lastly, each
16   entity was a beneficiary and participant in Defendants’ shared deceptive publishing and
17   conference scheme. The Court therefore finds that the Corporate Defendants operated as a
18   common enterprise.
19              6) Gedela’s Individual Liability for Injunctive and Monetary Relief
20          Personal liability for violations of the FTC Act fall into two categories: liability for
21   injunctive relief and liability for monetary relief. Individuals are liable for injunctive relief if
22   they directly participate in the deceptive acts or have the authority to control them. F.T.C. v.
23   Publ’g Clearing House, Inc., 104 F.3d 1168, 1170 (9th Cir. 1997); F.T.C. v. Stefanchik, 559
24   F.3d 924, 931 (9th Cir. 2009). To subject an individual to monetary liability, the FTC must
25   show that the individual had knowledge of the misrepresentations, was recklessly indifferent to


                                                 Page 19 of 40
1    the truth or falsity of the misrepresentation, or was aware of a high probability of fraud and
2    intentionally avoided the truth. Publ’g Clearing House, 104 F.3d at 1171; Stefanchik, 559 F.3d
3    at 931. “[T]he extent of an individual’s involvement in a fraudulent scheme alone is sufficient
4    to establish the requisite knowledge for personal restitutionary liability.” F.T.C. v. Affordable
5    Media, 179 F.3d 1228, 1235 (9th Cir. 1999).
6           The undisputed evidence in this case clearly demonstrates that Gedela’s participation
7    and control over the Corporate Defendants meets the standard for full personal liability. As
8    detailed above, Gedela is the founder, principal, and owner of the Corporate Defendants. He
9    has signatory authority over the corporations’ financial accounts and is the billing contact for
10   Defendants’ websites. (See SJX02 Answer ¶ 9); (SJX10 Admission No. 22). He is also the
11   main contact for the Corporate Defendants’ servicers, including their payment processor.
12   (PX12 Att. P at 1007; Att. O at 997, 999; Att. D at 109). The OMICS website itself openly
13   proclaims Gedela as the “CEO and Managing Director,” and states that iMedPub LLC and
14   Conference Series LLC are subsidiaries of OMICS International. (PX12 Att. L at 937; PX22
15   Att. C at 17). In aggregate, the evidence in the record conclusively establishes Gedela’s
16   knowledge, control, and participation in Defendants’ deceptive acts. The Court therefore finds
17   Gedela liable for monetary and injunctive relief.
18          C. Injunctive and Monetary Relief
19          The FTC requests both a permanent injunction against defendants and monetary
20   equitable relief. (See FTC’s MSJ 49:16–57:3). Under § 13(b) of the FTC Act, the FTC “may
21   seek, and after proper proof, the court may issue, a permanent injunction.” 15 U.S.C. § 53(b);
22   see also Evans Prods., 775 F.2d at 1086. “This provision gives the federal courts broad
23   authority to fashion appropriate remedies for violations of the Act,” F.T.C. v. Pantron I Corp.,
24   33 F.3d 1088, 1102 (9th Cir. 1994), including “any ancillary relief necessary to accomplish
25   complete justice,” F.T.C. v. H. N. Singer, Inc., 668 F.2d 1107, 1113 (9th Cir. 1982).


                                                Page 20 of 40
1              1) Permanent Injunction
2           A permanent injunction is justified if there exists “some cognizable danger of recurrent
3    violation,” United States v. W.T. Grant Co., 345 U.S. 629, 633 (1953), or “some reasonable
4    likelihood of future violations,” CFTC v. Co Petro Mktg. Grp., Inc., 502 F. Supp. 806, 818
5    (C.D. Cal. 1980), aff’d, 680 F.2d 573 (9th Cir. 1982). The Court examines the totality of the
6    circumstances involved and a variety of factors in determining the likelihood of future
7    misconduct. Co Petro Mktg. Grp., 502 F. Supp. at 818; SEC v. Murphy, 626 F.2d 633, 655 (9th
8    Cir. 1980). Nonexhaustive factors include the degree of scienter involved, whether the
9    violative act was isolated or recurrent, whether the defendant’s current occupation positions
10   him to commit future violations, the degree of harm consumers suffered from the unlawful
11   conduct, and the defendant’s recognition of his own culpability and sincerity of his assurances,
12   if any, against future violations. Murphy, 626 F.2d at 655; FTC v. Magui Publishers, Inc., No.
13   89–3818, 1991 WL 90895, at *15–16 (C.D. Cal. Mar. 28, 1991). “[I]t must be ‘absolutely clear
14   that the allegedly wrongful behavior could not reasonably be expected to recur.’” TRW, Inc. v.
15   F.T.C., 647 F.2d 942, 953 (9th Cir. 1981) (quoting United States v. Concentrated Phosphate
16   Exp. Ass’n, 393 U.S. 199, 203 (1968)).
17          The Court finds that a permanent injunction against Defendants is appropriate under the
18   circumstances to enjoin them from engaging in similar misleading and deceptive activities.
19   Here, Defendants did not participate in an isolated, discrete incident of deceptive publishing,
20   but rather sustained and continuous conduct over the course of years. An injunction is
21   therefore necessary to prevent future misconduct and protect the public interest. Moreover, the
22   FTC’s requested conduct provisions bear a reasonable relationship to Defendants’ unlawful
23   practices in this case, and the monitoring provisions are necessary to ensure compliance. See
24   FTC v. Colgate-Palmolive Co., 380 U.S. 374, 395 (1965); FTC v. Ideal Fin. Solutions, Inc.,
25   2016 U.S. Dist. LEXIS 23102, at *19 (D. Nev. Feb. 23, 2016). Defendants object to the


                                               Page 21 of 40
1    injunction on the basis that it is overbroad but fail to provide any actual arguments to support
2    this assertion. (See Defs.’ Resp. 43:13–19). Defendants have therefore failed to present a basis
3    to depart from the proposed injunction.
4               2) Monetary Relief
5           Section 13(b) permits a panoply of equitable remedies, including monetary equitable
6    relief in the form of restitution and disgorgement, as well as miscellaneous reliefs such as asset
7    freezing, accounting, and discovery to aid in providing redress to injured consumers. Pantron I
8    Corp., 33 F.3d at 1103 n. 34 (9th Cir. 1994); F.T.C. v. Figgie Int’l, Inc., 994 F.2d 595, 606–08
9    (9th Cir. 1993); H.N. Singer, 668 F.2d at 1113. The FTC Act is designed to protect consumers
10   from economic injuries. Stefanchik, 559 F.3d at 931. To effect that purpose, courts may award
11   restitution to redress consumer injury. F.T.C. v. Gill, 265 F.3d 944, 958 (9th Cir. 2001) (“We
12   have held that restitution is a form of ancillary relief available to the court in these
13   circumstances to effect complete justice.”). Restitution may be measured by the “the full
14   amount lost by consumers rather than limiting damages to a defendant’s profits.” Stefanchik,
15   559 F.3d at 931 (affirming restitution of over $17 million for the full amount of consumer loss);
16   see also FTC v. Febre, 128 F.3d 530, 536 (7th Cir. 1997) (affirming restitution for more than
17   $16 million against company and officer as consumer loss under section 13(b)). Consumer loss
18   is calculated by “the amount of money paid by the consumers, less any refunds made.” FTC v.
19   Direct Mktg. Concepts, Inc., 648 F. Supp. 2d 202, 213–14 (D. Mass. 2009), aff’d, 624 F.3d 1
20   (1st Cir. 2010); see also Stefanchik, 559 F.3d at 931; Figgie, 994 F.2d at 606; Gill, 265 F.3d at
21   958.
22          Irrespective of the measure used to calculate monetary equitable relief, courts apply a
23   burden-shifting framework to determine the specific amount to award. Direct Mktg. Concepts,
24   624 F.3d at 15. First, the FTC bears the initial burden of providing the Court with a reasonable
25   approximation of the monetary relief to award. Commerce Planet, 815 F.3d at 603. A


                                                 Page 22 of 40
1    reasonable estimate, rather than an exact amount, is proper because that may be the only
2    information available, as when defendants do not maintain data necessary to calculate the
3    precise amount. FTC v. QT, Inc., 512 F.3d 858, 864 (7th Cir.2008) (“A court is entitled to
4    proceed with the best available information[.]”); FTC v. Verity Int’l, Ltd., 443 F.3d 48, 69 (2d
5    Cir.2006) (“Of course, the reasonableness of an approximation varies with the degree of
6    precision possible.”), cert. denied, 549 U.S. 1278, 127 S.Ct. 1868, 167 L.Ed.2d 317 (2007).
7            Second, once the FTC satisfies this burden, “the burden then shifts to the defendant to
8    show that the FTC’s figures overstate the amount of the defendant’s unjust gains.” Commerce
9    Planet, 815 F.3d at 604. “Any fuzzy figures due to a defendant’s uncertain bookkeeping
10   cannot carry a defendant’s burden to show inaccuracy.” Direct Mktg. Concepts, 624 F.3d at 15;
11   see also Commerce Planet, 815 F.3d at 604 (“Any risk of uncertainty at this second step ‘fall[s]
12   on the wrongdoer whose illegal conduct created the uncertainty.’”) (quoting F.T.C. v. Bronson
13   Partners, LLC, 654 F.3d 359, 368 (2d Cir. 2011)).
14           Here, the FTC requests an amount of $50,130,811.00 in consumer loss between August
15   25, 2011, through July 31, 2017. (FTC’s MSJ 56:26–27). The FTC reaches this amount by
16   calculating Defendants’ gross revenue during the at-issue period and subtracting the
17   $609,289.13 that Defendants paid out in chargebacks and refunds. (SJX26 ¶¶ 21–25). The
18   FTC’s calculations are consistent with the consumer loss formula, and the Court finds this
19   approximation reasonable.
20           In Response, Defendants argue that the FTC’s figure is overstated because it: (1)
21   “assumes that every single author/consumer was misled by Defendants’ publishing process;”
22   and (2) erroneously includes “repeat authors” who were “demonstrably unconfused.” (Defs.’
23   Resp. 40:1–27).10 With respect to Defendants’ first argument, the FTC need not prove reliance
24   10
       Defendants also cite a table purporting to show Defendants’ taxable income based on net profits in the United
     States. Even to the extent this table were representative of Defendants’ income after tax, profits are irrelevant to
25   the present inquiry. See Stefanchik, 559 F.3d at 931. Moreover, the scope of consumer injury is not limited to
     Defendants’ taxes in the United States.


                                                       Page 23 of 40
1    by each consumer misled by Defendants. FTC v. Figgie Int’l, Inc., 994 F.2d 595, 605 (9th Cir.
2    1993) (“Requiring proof of subjective reliance by each individual consumer would thwart
3    effective prosecutions of large consumer redress actions and frustrate the statutory goals of
4    [Section 13(b)]”); AMG Servs., 2017 U.S. Dist. LEXIS 66689, at *38. “[I]t is sufficient for the
5    FTC to prove that misrepresentations were widely disseminated (or impacted an overwhelming
6    number of consumers) and caused actual consumer injury.” FTC v. Inc21.com Corp., 745 F.
7    Supp. 2d 975, 1011 (N.D. Cal. 2010), aff’d, 475 F. App’x 106 (9th Cir. 2012).
8           As to the second argument, Defendants’ premise appears to be that an author deceived
9    by Defendants’ failures to disclose fees would not submit another article. In making this
10   argument, Defendants fail to cite to any evidence supporting their assertion that “repeat
11   authors” were not “confused.” Moreover, Defendants ignore that their other misrepresentations
12   regarding indexing, impact factors, and expert editors could repeatedly deceive a consumer.
13   Lastly, Defendants fail to proffer any evidence that “repeat” authors are substantial or
14   identifiable. See Direct Mktg. Concepts, 624 F.3d at 15. Where, as here, consumers suffer
15   broad economic injury resulting from a defendant’s violations of the FTC Act, equity requires
16   monetary relief in the full amount lost by consumers. See Stefanchik, 559 F.3d at 931.
17   Accordingly, the Court finds Defendants jointly and severally liable for restitution in the
18   amount of $50,130,811.00.
19          D. Remaining Affirmative Defenses
20          In their Answer, Defendants advanced twenty affirmative defenses to liability. (Answer,
21   ECF No. 48). The Court has already stricken nine of these for lack of merit. (Order Adopting
22   R&R, ECF No. 62). Additionally, the Court has already addressed Defendants’ defense
23   regarding public interest in the injunction section above. With respect to Defendants’ third,
24   fourth, fifth, sixth, eighth, and eleventh affirmative defenses, these assertions are mere denials
25   of wrongful conduct and do not state a valid affirmative defense. With respect to Defendants’


                                                Page 24 of 40
1    affirmative defense for “failure to state a claim,” the Court denied this argument in its prior
2    Order on Defendants’ Motion to Dismiss. (Order, ECF No. 46). With respect to Defendants’
3    statute of limitations, laches, first amendment, and due process defenses, these are legally
4    erroneous. See F.T.C. v. Ivy Capital, Inc., No. 2:11-CV-283 JCM GWF, 2011 WL 2470584, at
5    *2 (D. Nev. June 20, 2011) (“Section 13(b) of the Federal Trade Commission Act specifies no
6    statute of limitations period.”); See F.T.C. v. Am. Microtel, Inc., No. CV-S-92-178-LDG(RJJ),
7    1992 WL 184252, at *1 (D. Nev. June 10, 1992) (“[T]he law is well established that principles
8    of laches and equitable estoppel are not available as defenses in a suit brought by the
9    government to enforce a public right or a public interest.”); See United States v. Schiff, 379
10   F.3d 621, 629-30 (9th Cir. 2004) (government may prevent dissemination of false or
11   misleading commercial speech). To the extent any affirmative defenses remain, Defendants
12   have failed to support them in response to the FTC’s Motion and therefore the Court finds these
13   defenses abandoned. See Local Rule 7-2.
14   IV.    CONCLUSION
15          IT IS HEREBY ORDERED that Defendants’ Motion for Summary Judgment, (ECF
16   No. 89), is DENIED.
17          IT IS FURTHER ORDERED that the FTC’s Motion for Judicial Notice, (ECF No.
18   84), is GRANTED.
19          IT IS FURTHER ORDERED that the FTC’s Motion to Strike, (ECF No. 96), is
20   GRANTED in part and DENIED in part.
21          IT IS FURTHER ORDERED that the FTC’s Motion for Summary Judgment, (ECF
22   No. 86), is GRANTED pursuant to the following terms:
23   ///
24   ///
25   ///


                                                Page 25 of 40
1                                                1) DEFINITIONS
2       For the purpose of this Order, the following definitions apply:
3       A. “Clear(ly) and conspicuous(ly)” means that a required disclosure is difficult to miss
4    (i.e., easily noticeable) and easily understandable by ordinary consumers, including in all of the
5    following ways:
6           1.        In any communication that is solely visual or solely audible, the disclosure must
7    be made through the same means through which the communication is presented. In any
8    communication made through both visual and audible means, such as a television
9    advertisement, the disclosure must be presented simultaneously in both the visual and audible
10   portions of the communication even if the representation requiring the disclosure is made in
11   only one means.
12          2.        A visual disclosure, by its size, contrast, location, the length of time it appears,
13   and other characteristics, must stand out from any accompanying text or other visual elements
14   so that it is easily noticed, read, and understood.
15          3.        An audible disclosure, including by telephone or streaming video, must be
16   delivered in a volume, speed, and cadence sufficient for ordinary consumers to easily hear and
17   understand it.
18          4.        In any communication using an interactive electronic medium, such as the
19   Internet or software, the disclosure must be unavoidable.
20          5.        The disclosure must use diction and syntax understandable to ordinary consumers
21   and must appear in each language in which the representation that requires the disclosure
22   appears.
23          6.        The disclosure must comply with these requirements in each medium through
24   which it is received, including all electronic devices and face-to-face communications.
25



                                                   Page 26 of 40
1           7.     The disclosure must not be contradicted or mitigated by, or inconsistent with,
2    anything else in the communication.
3       B. “Conference Activities” means any activity related to promoting, marketing,
4    advertising, registering, hosting, acquiring or providing venue space for, or soliciting, charging,
5    or accepting fees for, any conference, symposium, forum, workshop, or other meeting of
6    professionals for which consumers pay a fee (however such fee is denominated).
7       C. “Defendants” means the Individual Defendant and the Corporate Defendants,
8    individually, collectively, or in any combination. “Corporate Defendants” means OMICS
9    Group Inc., also doing business as OMICS Publishing Group, iMedPub LLC, and Conference
10   Series LLC, and their successors and assigns and any other entity engaged in Publishing
11   Activities or Conference Activities that is owned or controlled, in whole or in part, by any
12   Defendant, including, but not limited to, OMICS International Pvt. Limited, Srinu Sci Technol
13   Biosoft Pvt. Limited, OMICS Entertainment Pvt. Limited, iMed Publications Limited,
14   Conference Series LLC Limited, Meetings International, Ltd., Allied Academics Limited,
15   Euroscion Limited, Pulsus Group Limited. “Individual Defendant” means Srinubabu Gedela,
16   and any other name by which he might be known, including but not limited to OMICS
17   Publishing Group.
18      D. “Impact Factor” or “Impact Score” means, with respect to any journal or other
19   publication, any measure (however denominated) reflecting the number or average number of
20   citations (whether weighted or not) to articles published in that journal or publication during a
21   certain period of time, including, but not limited to, the score assigned to a journal by Clarivate
22   Analytics (or its successor) and published in Journal Citation Reports, a journal’s Eigenfactor,
23   or SCImago Journal Rank.
24

25



                                                Page 27 of 40
1         E. “Person” means a natural person, organization, or other legal entity, including a
2    corporation, partnership, proprietorship, association, cooperative, or any other group or
3    combination acting as an entity.
4         F. “Publishing Activities” means any activity related to publishing written work of another
5    for a fee (however such fee is denominated and whoever is charged the fee), including
6    promoting, marketing, or advertising any journal or other publication; soliciting written work
7    for any journal or other publication; demanding payment or accepting subscriptions for any
8    journal or other publication; promoting, registering, hosting, acquiring or providing venue
9    space for, or soliciting, charging, or accepting fees for, any conference associated with an
10   existing or promised publication and for which consumers pay a fee (however such fee is
11   denominated).
12                                               2) ORDER
13   PROHIBITED MISREPRESENTATIONS REGARDING PUBLISHING SERVICES
14   I.      IT IS THEREFORE ORDERED that Defendants, Defendants’ officers, agents,
15   employees, and attorneys, and all other Persons in active concert or participation with any of
16   them, who receive actual notice of this Order, whether acting directly or indirectly, in
17   connection with any Publishing Activities, are hereby permanently restrained and enjoined
18   from:
19           A. misrepresenting or assisting others in misrepresenting, expressly or by implication:
20                  1. the nature, credibility, legitimacy, or reputation of any journal or other
21                  publication;
22                  2. that any journal or other publication follows or otherwise engages in peer-
23                  review or any other process by which work submitted to that journal or
24                  publication is reviewed;
25



                                                 Page 28 of 40
1           3. that any Person is an editor of, a member of an editorial board for, or otherwise
2           associated or affiliated with any journal or other publication;
3           4. that any Person is involved in the selection or review of any article,
4           manuscript, or other work submitted for publishing in any journal or other
5           publication;
6           5. the Impact Factor or Impact Score of any journal or other publication, or that
7           any journal or other publication has a high Impact Factor or Impact Score;
8           6. the inclusion of any journal or other publication in any academic journal
9           indexing service, including but not limited to PubMed, PubMed Central, or
10          MEDLINE;
11          7. any costs or fees associated with publishing an article, manuscript, or other
12          work;
13          8. any material restrictions, limitations, or conditions on publishing an article,
14          manuscript, or other work; or
15          9. any other fact material to a consumer’s decision to submit an article,
16          manuscript, or other work for publishing in any journal or other publication;
17   B. making any representation, or assisting others in making any representation,
18   expressly or by implication, that any journal or other publication is peer-reviewed unless
19   any work submitted to that journal or publication is reviewed by peers who are subject
20   matter experts, who are not journal employees, and who evaluate the quality and
21   credibility of the work, and the representation is otherwise non-misleading;
22   C. making, or assisting others in making, expressly or by implication, any representation
23   covered by this Section I, unless the representation is non-misleading and, at the time
24   such representation is made, Defendants possess and rely upon competent and reliable
25   evidence that is sufficient to substantiate that the representation is true.


                                          Page 29 of 40
1    PROHIBITED MISREPRESENTATIONS REGARDING SCIENTIFIC
2    CONFERENCES
3    II.     IT IS FURTHER ORDERED that Defendants, Defendants’ officers, agents,
4    employees, and attorneys, and all other Persons in active concert or participation with any of
5    them, who receive actual notice of this Order, whether acting directly or indirectly, in
6    connection with any Conference Activities, are hereby permanently restrained and enjoined
7    from:
8            A. misrepresenting or assisting others in misrepresenting, expressly or by implication:
9                   1. the nature, credibility, legitimacy, or reputation of any conference, symposium,
10                  forum, workshop, or other meeting of professionals;
11                  2. that any Person will attend, participate in, or is otherwise associated or
12                  affiliated with any conference, symposium, forum, workshop, or other meeting of
13                  professionals;
14                  3. the panels, forums, schedule, agenda, or other presentations of any conference,
15                  symposium, forum, workshop, or other meeting of professionals;
16                  4. any costs or fees to register or attend any conference, symposium, forum,
17                  workshop, or other meeting of professionals;
18                  5. any material restrictions, limitations, or conditions on registering or attending
19                  any conference, symposium, forum, workshop, or other meeting of professionals;
20                  or
21                  6. any other fact material to a consumer’s decision to register for or attend any
22                  conference, symposium, forum, workshop, or other meeting of professionals;
23           B. making, or assisting others in making, expressly or by implication, any representation
24           covered by this Section II, unless the representation is non-misleading and, at the time
25



                                                 Page 30 of 40
1           such representation is made, Defendants possess and rely upon competent and reliable
2           evidence that is sufficient to substantiate that the representation is true.
3    REQUIRED DISCLOSURES REGARDING PUBLISHING PRACTICES
4    III.   IT IS FURTHER ORDERED that Defendants, Defendants’ officers, agents,
5    employees, and attorneys, and all other Persons in active concert or participation with any of
6    them, who receive actual notice of this Order, in connection with any Publishing Activities,
7    whether acting directly or indirectly, are hereby permanently restrained and enjoined from
8    soliciting from a consumer or publishing articles, manuscripts, or other works solicited from a
9    consumer, without disclosing Clearly and Conspicuously:
10          A. all costs to the consumer associated with submission or publication of such work;
11          B. if Defendants will not have such work reviewed by peers who are subject matter
12          experts, who are not journal employees, and who evaluate the quality and credibility of
13          the work, a statement informing consumers of such fact; and
14          C. if Defendants will not allow consumers to withdraw such work from publication after
15          it has been submitted or will require consumers to pay a fee (however such fee is
16          denominated) to withdraw such work from publication, a statement informing
17          consumers of such fact and any costs to withdraw.
18   REQUIRED DISCLOSURES REGARDING JOURNAL IMPACT FACTORS
19   IV.    IT IS FURTHER ORDERED that Defendants, Defendants’ officers, agents,
20   employees, and attorneys, and all other Persons in active concert or participation with any of
21   them, who receive actual notice of this Order, in connection with any Publishing Activities,
22   whether acting directly or indirectly, are hereby permanently restrained and enjoined from
23   making any representation, expressly or by implication, regarding the Impact Factor or Impact
24   Score of any journal or publication, unless the representation is (a) non-misleading and (b)
25   Clearly and Conspicuously discloses (1) whether the Impact Factor or Impact Score is


                                                 Page 31 of 40
1    calculated by Clarivate Analytics (or its successor) and (2) if the Impact Factor or Impact Score
2    is not calculated by Clarivate Analytics (or its successor), who calculated that Impact Factor or
3    Impact Score and how that Impact Factor or Impact Score is or was calculated.
4    CONSENT REQUIREMENT FOR CLAIMS ABOUT THIRD PARTIES
5    V.     IT IS FURTHER ORDERED that Defendants, Defendants’ officers, agents,
6    employees, and attorneys, and all other Persons in active concert or participation with any of
7    them, who receive actual notice of this Order, whether acting directly or indirectly, are hereby
8    permanently restrained and enjoined from:
9           A. in connection with any Publishing Activities, making any representation, expressly or
10          by implication, that any Person is an editor or is otherwise associated with the publishing
11          good or service without (1) having obtained that Person’s express written consent to
12          such representation, and (2) providing a copy of such express written consent to the FTC
13          at the address provided in Section X.E below; and
14          B. in connection with any Conference Activities, making any representation, expressly
15          or by implication, that any Person is an organizer of, participant in, or is otherwise
16          associated with, a conference hosted or otherwise associated with Defendants without
17          (1) having obtained that Person’s express written consent to such representation, and (2)
18          providing a copy of such express written consent to the FTC at the address provided in
19          Section X.E below.
20   PROHIBITION AGAINST UNSUBSTANTIATED CLAIMS
21   VI.    IT IS FURTHER ORDERED that Defendants, Defendants’ officers, agents,
22   employees, and attorneys, and all other Persons in active concert or participation with any of
23   them, who receive actual notice of this Order, whether acting directly or indirectly, in
24   connection with any Publishing Activities or Conference Activities, are permanently restrained
25   and enjoined from making any representation or assisting others in making any representation,


                                                Page 32 of 40
1    expressly or by implication, about the benefits, performance, or efficacy of any product or
2    service, unless the representation is non-misleading, and, at the time such representation is
3    made, Defendants possess and rely upon competent and reliable evidence that is sufficient in
4    quality and quantity based on standards generally accepted in the relevant fields, when
5    considered in light of the entire body of relevant and reliable evidence, to substantiate that the
6    representation is true.
7                                   3) CUSTOMER INFORMATION
8    VII.   IT IS FURTHER ORDERED that Defendants, Defendants’ officers, agents,
9    employees, and attorneys, and all other Persons in active concert or participation with any of
10   them, who receive actual notice of this Order, are permanently restrained and enjoined from
11   directly or indirectly:
12          A. failing to provide sufficient customer information to enable the FTC to efficiently
13          administer consumer redress. If a representative of the FTC requests in writing any
14          information related to redress, Defendants must provide it, in the form prescribed by the
15          FTC, within 14 days;
16          B. disclosing, using, or benefitting from customer information, including the name,
17          address, telephone number, email address, social security number, other identifying
18          information, or any data that enables access to a customer’s account (including a credit
19          card, bank account, or other financial account), that any Defendant obtained prior to
20          entry of this Order in connection with the marketing publication services and
21          conferences; and
22          C. failing to destroy such customer information in all forms in their possession, custody,
23          or control within 30 days after receipt of written direction to do so from a representative
24          of the FTC.
25



                                                Page 33 of 40
1         D. Provided, however, that customer information need not be disposed of, and may be
2         disclosed, to the extent requested by a government agency or required by law,
3         regulation, or court order.
4                                   4) MONETARY JUDGMENT
5    VIII. IT IS FURTHER ORDERED that:
6         A. Judgment in the amount of FIFTY MILLION, ONE HUNDRED THIRTY
7         THOUSAND, EIGHT HUNDRED AND TEN DOLLARS ($50,130,810) is entered in
8         favor of the FTC against Defendants, jointly and severally, with post-judgment interest
9         at the legal rate, as equitable monetary relief.
10        B. The monetary judgment set forth in this Section VIII is enforceable against any asset,
11        real or personal, whether located within the United States or outside the United States,
12        owned jointly or singly by, on behalf of, for the benefit of, in trust by or for, or as a
13        deposit for future goods or services to be provided to, any Defendant, whether held as
14        tenants in common, joint tenants with or without the right of survivorship, tenants by the
15        entirety, and/or community property.
16        C. In partial satisfaction of the judgment against Defendants in Section VIII.A, any
17        Defendant and any financial or brokerage institution, escrow agent, title company,
18        commodity trading company, business entity, or person, whether located within the
19        United States or outside the United States, that holds, controls, or maintains accounts or
20        assets of, on behalf of, for the benefit of, or as a deposit for future goods or services to
21        be provided to, any Defendant, whether real or personal, whether located within the
22        United States or outside the United States, shall turn over such account or asset to the
23        FTC or its designated agent within ten (10) business days of receipt of notice of this
24        Order by any means.
25



                                               Page 34 of 40
1           D. Defendants relinquish dominion and all legal and equitable right, title, and interest in
2           all assets transferred pursuant to this Order and may not seek the return of any assets.
3           E. All money paid to the FTC pursuant to this Order may be deposited into a fund
4           administered by the FTC or its designee to be used for equitable relief, including
5           consumer redress and any attendant expenses for the administration of any redress fund.
6           If a representative of the FTC decides that direct redress to consumers is wholly or
7           partially impracticable or money remains after redress is completed, the FTC may apply
8           any remaining money for such other equitable relief (including consumer information
9           remedies) as it determines to be reasonably related to Defendants’ practices alleged in
10          the Complaint. Any money not used for such equitable relief is to be deposited to the
11          U.S. Treasury as disgorgement. Defendants have no right to challenge any actions the
12          FTC or its representatives may take pursuant to this Subsection.
13                               5) ORDER ACKNOWLEDGMENTS
14   IX.    IT IS FURTHER ORDERED that Defendants obtain acknowledgments of receipt of
15   this Order:
16          A. Each Defendant, within 7 days of entry of this Order, must submit to the FTC an
17          acknowledgment of receipt of this Order sworn under penalty of perjury.
18          B. For 5 years after entry of this Order, the Individual Defendant for any business that
19          such Defendant, individually or collectively with any other Defendants, is the majority
20          owner or controls directly or indirectly, and each Corporate Defendant, must deliver a
21          copy of this Order to: (1) all principals, officers, directors, and LLC managers and
22          members; (2) all employees having managerial responsibilities for conduct related to the
23          subject matter of the Order; and (3) any business entity resulting from any change in
24          structure as set forth in the Section titled Compliance Reporting. Delivery must occur
25



                                               Page 35 of 40
1         within 7 days of entry of this Order for current personnel. For all others, delivery must
2         occur before they assume their responsibilities.
3         C. From each individual or entity to which a Defendant delivered a copy of this Order,
4         that Defendant must obtain, within 30 days, a signed and dated acknowledgment of
5         receipt of this Order.
6                                  6) COMPLIANCE REPORTING
7    X.   IT IS FURTHER ORDERED that Defendants make timely submissions to the FTC:
8         A. One year after entry of this Order, each Defendant must submit a compliance report,
9         sworn under penalty of perjury:
10               1. Each Defendant must: (a) identify the primary physical, postal, and email
11               address and telephone number, as designated points of contact, which
12               representatives of the FTC may use to communicate with Defendant; (b) identify
13               all of that Defendant’s businesses by all of their names, telephone numbers, and
14               physical, postal, email, and Internet addresses; (c) describe the activities of each
15               business, including the goods and services offered, the means of advertising,
16               marketing, and sales, and the involvement of any other Defendant (which the
17               Individual Defendants must describe if he knows or should know due to his own
18               involvement); (d) describe in detail whether and how that Defendant is in
19               compliance with each Section of this Order; and (e) provide a copy of each Order
20               Acknowledgment obtained pursuant to this Order, unless previously submitted to
21               the FTC.
22               2. Additionally, the Individual Defendant must: (a) identify all telephone numbers
23               and all physical, postal, email and Internet addresses, including all residences; (b)
24               identify all business activities, including any business for which such Defendant
25               performs services whether as an employee or otherwise and any entity in which


                                              Page 36 of 40
1           such Defendant has any ownership interest; and (c) describe in detail such
2           Defendant’s involvement in each such business, including title, role,
3           responsibilities, participation, authority, control, and any ownership.
4    B. For 20 years after entry of this Order, each Defendant must submit a compliance
5    notice, sworn under penalty of perjury, within 14 days of any change in the following:
6           1. Each Defendant must report any change in: (a) any designated point of contact;
7           or (b) the structure of any Corporate Defendant or any entity that Defendant has
8           any ownership interest in or controls directly or indirectly that may affect
9           compliance obligations arising under this Order, including: creation, merger, sale,
10          or dissolution of the entity or any subsidiary, parent, or affiliate that engages in
11          any acts or practices subject to this Order.
12          2. Additionally, the Individual Defendant must report any change in: (a) name,
13          including aliases or fictitious name, or residence address; or (b) title or role in any
14          business activity, including any business for which such Defendant performs
15          services whether as an employee or otherwise and any entity in which such
16          Defendant has any ownership interest, and identify the name, physical address,
17          and any Internet address of the business or entity.
18   C. Each Defendant must submit to the FTC notice of the filing of any bankruptcy
19   petition, insolvency proceeding, or similar proceeding by or against such Defendant
20   within 14 days of its filing.
21   D. Any submission to the FTC required by this Order to be sworn under penalty of
22   perjury must be true and accurate and comply with 28 U.S.C. § 1746, such as by
23   concluding: “I declare under penalty of perjury under the laws of the United States of
24   America that the foregoing is true and correct. Executed on: _____” and supplying the
25   date, signatory’s full name, title (if applicable), and signature.


                                          Page 37 of 40
1           E. Unless otherwise directed by a FTC representative in writing, all submissions to the
2           FTC pursuant to this Order must be emailed to DEbrief@ftc.gov or sent by overnight
3           courier (not the U.S. Postal Service) to: Associate Director for Enforcement, Bureau of
4           Consumer Protection, Federal Trade Commission, 600 Pennsylvania Avenue NW,
5           Washington, DC 20580. The subject line must begin: FTC v. OMICS Group, X160049.
6                                         7) RECORDKEEPING
7    XI.    IT IS FURTHER ORDERED that Defendants must create certain records for 20 years
8    after entry of the Order, and retain each such record for 5 years. Specifically, each Corporate
9    Defendant and the Individual Defendant for any business that such Defendant, individually or
10   collectively with any other Defendants, is a majority owner or controls directly or indirectly,
11   must create and retain the following records:
12          A. accounting records showing the revenues from all Publishing Activities and
13          Conference Activities sold;
14          B. personnel records showing, for each Person providing services, whether as an
15          employee or otherwise, that Person’s: name; addresses; telephone numbers; job title or
16          position; dates of service; and (if applicable) the reason for termination;
17          C. records of all consumer complaints and refund requests, whether received directly or
18          indirectly, such as through a third party, and any response;
19          D. all records necessary to demonstrate full compliance with each provision of this
20          Order, including all submissions to the FTC; and
21          E. a copy of each unique advertisement or other marketing material.
22                                 8) COMPLIANCE MONITORING
23   XII.   IT IS FURTHER ORDERED that, for the purpose of monitoring Defendants’
24   compliance with this Order and any failure to transfer any assets as required by this Order:
25



                                                Page 38 of 40
1          A. Within 14 days of receipt of a written request from a representative of the FTC, each
2          Defendant must: submit additional compliance reports or other requested information,
3          which must be sworn under penalty of perjury; appear for depositions; and produce
4          documents for inspection and copying. The FTC is also authorized to obtain discovery,
5          without further leave of court, using any of the procedures prescribed by Federal Rules
6          of Civil Procedure 29, 30 (including telephonic depositions), 31, 33, 34, 36, 45, and 69.
7          B. For matters concerning this Order, the FTC is authorized to communicate directly
8          with each Defendant. Defendants must permit representatives of the FTC to interview
9          any employee or other Person affiliated with any Defendant who has agreed to such an
10         interview. The Person interviewed may have counsel present.
11         C. The FTC may use all other lawful means, including posing, through its
12         representatives as consumers, suppliers, or other individuals or entities, to Defendants or
13         any individual or entity affiliated with Defendants, without the necessity of
14         identification or prior notice. Nothing in this Order limits the FTC’s lawful use of
15         compulsory process, pursuant to Sections 9 and 20 of the FTC Act, 15 U.S.C. §§ 49,
16         57b-1.
17         D. Upon written request from a representative of the FTC, any consumer reporting
18         agency must furnish consumer reports concerning the Individual Defendant, pursuant to
19         Section 604(1) of the Fair Credit Reporting Act, 15 U.S.C. §1681b(a)(1).
20   ///
21   ///
22   ///
23   ///
24   ///
25   ///


                                              Page 39 of 40
1                               9) RETENTION OF JURISDICTION
2    XIII. IT IS FURTHER ORDERED that this Court retains jurisdiction of this matter for
3    purposes of construction, modification, and enforcement of this Order.
4

5    The Clerk of Court shall enter judgment accordingly and close the case.
6

7          DATED this _____
                       29   day of March, 2019.
8

9                                                ___________________________________
                                                 Gloria M. Navarro, Chief Judge
10                                               United States District Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25



                                              Page 40 of 40
